Citation Nr: 1753295	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma to include headaches. 

2.  Entitlement to service connection for the residuals of a left knee injury.  

3.  Entitlement to an initial compensable disability rating for medial epicondylitis of the major right elbow.

4.  Entitlement to an initial compensable disability rating for gout of the left foot.

5.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1987, he then served in the Reserves with a period of active duty for training from January to April 1989, and finally he returned to active duty and served from July 1992 to September 2009.  He served in Southwest Asia and was awarded a Bronze Star Medal among other decorations.  
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran has generally claimed entitlement to service connection for the residuals of injuries to the left knee and the head.  The Board has recharacterized those issues on appeal to more accurately reflect the Veteran's claims and the diagnoses presented in the medical evidence of record.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issues involving increased ratings for the Veteran's service-connected right elbow and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has a current diagnosis of headaches which medical evidence links to reported head trauma during active service.  

2.  The Veteran has current left knee disorders, including arthritis which was shown on x-ray examination less than a year after separation from service and a tear of the meniscus which medical evidence links to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches as the residual of head trauma have been met.  38 U.S.C. §§ 101(16), 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for the residuals of a left knee injury have been met.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran claims service connection the residuals of head trauma incurred during service.  He reports several head injuries during service, primarily as a result of participation in sports.  Service treatment records do reflect that the Veteran incurred head trauma during active duty, such as a record showing mild head trauma in 1985 while playing football.  

A VA Compensation and Pension examination conducted in October 2009, indicates diagnoses of posttraumatic tension headaches which are related to the head trauma incurred during service.  The accompanying MRI examination report revealed minor abnormality of the left frontal lobe of the brain.  A November 2009 VA neurology consultation report also links the Veteran's headaches and MRI findings to the Veteran's prior traumatic head injuries, as does a November 2011 VA examination report.  

The Veteran claims service connection for the residuals of head injuries, he has documented head injuries during service.  He has current diagnoses of headaches, which the medical evidence of record links to the head trauma during service.  Accordingly, service connection for headaches as the residuals of head trauma during service is granted.  

The Veteran also claims entitlement to service connection for the residuals of a left knee injury.  Service treatment records indicate a left knee injury during service.  Service records also show that the Veteran had parachute training during service.  

A June 2010 x-ray examination report shows that the Veteran had arthritis of the left knee less than one year after his retirement from the Army.  November 2010 private medical records show a diagnosis of a tear of the meniscus of the left knee.  A November 2011 VA Compensation and Pension examination report links the Veteran's current left knee disorders to service as does a September 2016 private medical opinion.  Accordingly, service connection for the residuals of a left knee injury must be granted.  



ORDER

Service connection for headaches as the residuals of head trauma during service is granted.

Service connection for the residuals of a left knee injury is granted.  


REMAND

At the September 2016 hearing the Veteran testified that he had limited motion of his right elbow, a symptom that was not present during the most recent examination in 2011.  He has also submitted treatment records noting new left foot issues beginning the month after his most recent foot examination in November 2011.  This evidence suggests an increase in severity of the Veteran's service-connected right elbow and left foot disabilities.  Therefore, new examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the appropriate examinations to ascertain the current level of severity of his service-connected:  left foot gout, left foot plantar fasciitis, and medial epicondylitis of the major right elbow.  

2.  After the above development has been completed, the Veteran's claim must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


